PER CURIAM:
HISTORY
William R. Barringer, Sr., was killed January 23, 1978, when the truck he was operating for Stack Steel & Supply Co., a Washington-based corporation, drove off the end of a run-away truck ramp on the Lewiston grade. The complaint in this case, filed January 18, 1980, by Barringer’s wife, Linda, and son, William, Jr., alleges inter alia that the State of Idaho was negligent in the design, construction and maintenance of the run-away truck ramp.
At the time of the accident Mr. Barringer was, and his wife still is, a Washington resident. There is no dispute that at the time of the accident Mr. Barringer was in the course of employment with Stack Steel. As a result of Mr. Barringer’s death, Washington’s Department of Labor & Industries has paid, and continues to pay on behalf of the employer, worker’s compensation benefits to Mr. Barringer’s beneficiaries, Linda and William, Jr. These benefits are being paid pursuant to Washington’s workers’ compensation law.
Following commencement of the action in 1980, the State of Idaho, on March 12, 1982, filed a third party complaint against Stack Steel. The complaint alleged that Stack Steel committed tortious acts within the State of Idaho which were the direct and proximate cause of Mr. Barringer’s death, and the state asserted claims for indemnification and contribution.
In its answer to the third party complaint, Stack Steel raised as an affirmative defense the fact that workers’ compensa*796tion benefits had been paid under Washington’s workers’ compensation law and that under Washington law Stack Steel was immune from any indemnification or contribution.
On September 8,1982, the State of Idaho filed a motion for partial summary judgment, requesting the district court to (1) declare that Idaho, not Washington, law governs with respect to the third party complaint for indemnification and contribution; and (2) limit Mrs. Barringer’s claim of damages to $100,000 as provided by I.C. § 6-926.
In February, 1983, the district court held that Idaho, not Washington, law should determine the issues of contribution and indemnification. Motions for reconsideration were filed by Stack Steel and Mrs. Barringer.
On March 15, 1983, the Washington Department of Labor, having paid worker’s compensation benefits to Mrs. Barringer, filed a notice of statutory lien pursuant to R.C.W. 51.24.080(2), claiming a right of reimbursement for worker’s compensation benefits paid from any settlement or award recovered in the case. The State of Idaho moved to strike the department’s claim of lien. On October 28, 1983, the Washington Department of Labor filed a complaint to intervene in the pending suit and immediately joined the motions for reconsideration filed by Stack Steel and Mrs. Barringer. The department argued that Washington workers’ compensation law should be applied with respect to both the issues of indemnity and contribution and its right to reimbursement.
On November 18, 1983, the district court denied the motions for reconsideration and granted the State of Idaho’s motion to strike the department’s claim of lien. The district court held that the Washington Department of Labor’s right to reimbursement from any judgment or settlement rendered in favor of Mrs. Barringer also should be determined as though the department were subrogated to Mrs. Barringer’s recovery pursuant to I.C. § 72-223(3). Finally, the district court refused to grant the State of Idaho’s request to limit Mrs. Barringer’s claim of damages to $100,000, holding that limitation of the state’s liability under I.C. § 6-926 does not apply until the state’s liability has been determined at trial.
On December 12, 1983, the district court granted permission to appeal its November 18, 1983, order and on February 13, 1984, this Court granted leave to the department, Mrs. Barringer, and the State of Idaho to file notices of appeal. I.A.R. 12. The department’s appeal is No. 15438; Mrs. Bar-ringer’s appeal is No. 15439; and the State of Idaho’s appeal is No. 15440.
I
THE WASHINGTON DEPARTMENT OF LABOR & INDUSTRIES’ APPEAL
Two issues need to be resolved with respect to the Department of Labor’s appeal. They are: (1) whether Washington or Idaho law governs the State of Idaho’s claim of contribution and indemnification, and (2) whether Washington or Idaho law governs the Department of Labor’s right to reimbursement for workers’ compensation benefits paid from any settlement or award recovered in this case. We hold that on both issues Idaho law applies and, therefore, affirm the district court.
The Washington Department of Labor & Industry has appealed the district court’s ruling that Idaho law should apply to the State of Idaho’s claim for contribution for the alleged negligence of Stack Steel, the employer, and the Washington department’s claim for reimbursement of worker’s compensation benefits received by plaintiff. Idaho law allows a third party tortfeasor to defend on the basis that the employer was concurrently negligent, and the third party is allowed a limited right of contribution by a setoff against damages reflecting the employer’s negligence. This offset cannot exceed the amount of the worker’s compensation benefits provided by the employer and surety. The employer’s and surety’s right of reimbursement from the third party recovery is reduced by *797an amount equal to the offset. See I.C. § 72-209(2), -223; Schneider v. Farmers Merchant, Inc., 106 Idaho 241, 678 P.2d 33 (1983); Pocatello Industrial Park Co. v. Steel West, Inc., 101 Idaho 783, 621 P.2d 399 (1980); Tucker v. Union Oil Co. of Calif., 100 Idaho 590, 603 P.2d 156 (1979); Liberty Mutual Ins. Co. v. Adams, 91 Idaho 151, 417 P.2d 417 (1966). Washington worker’s compensation statutes and case law allow no negligence to be attributed to the employer and no reduction in the surety’s right to reimbursement from the third party recovery for worker’s compensation benefits paid to the injured employee. See Glass v. Stahl Specialty Co., 97 Wash.2d 880, 652 P.2d 948 (1982); Kelly v. Howard S. Wright Const. Co., 90 Wash.2d 323, 582 P.2d 500 (1978); Seattle First Natl. Bank v. Shoreline Concrete Co., 91 Wash.2d 230, 588 P.2d 1308 (1978). Thus, Idaho law conflicts with Washington law, and we must determine which state’s law should properly be applied to this dispute.
This exact conflict of law problem was addressed in our recent unanimous opinion of Runcorn v. Shearer Lumber Products, Inc., 107 Idaho 389, 690 P.2d 324 (1984), which had substantially identical facts to the present case. In both cases a Washington employer was doing business in Idaho through its employee. In both cases that employee was injured in Idaho due to the alleged negligence of an Idaho third party — in Runcorn, the third party was Shearer Lumber Products; in this case it is the State of Idaho. In both cases the third party defended claiming that the employer was concurrently negligent. In both cases the plaintiffs had received worker’s compensation benefits paid by the Washington Department of Labor & Industry as surety on behalf of the Washington employer. In both cases the department surety argued that Washington law should apply barring any negligence to be attributed to the employer and no reduction in the surety’s right of reimbursement from the tort recovery. However, in Runcorn Idaho law was determined to be applicable.
In the present case, the employer and surety moved to dismiss the third party complaint filed by the State of Idaho based upon the employer’s claim that Washington law applied and that, accordingly, no contribution and setoff was allowable. The district court held that Idaho law applied and denied the motion to dismiss. The department surety first argues that a reciprocity agreement between Washington and Idaho state agencies binds this Court to apply Washington law. However; this issue was disposed of in Run-corn:
“The document merely agrees as to who will provide coverage and who will pay benefits for workers crossing the state line. To interpret the reciprocity agreement as urged by plaintiff would require Washington tort law, as well as all aspects of Washington’s workmen’s compensation laws, to be applied by an Idaho court in a tort action against an Idaho resident for a tort occurring in Idaho. We do not believe that the reciprocity agreement applies to third party tort actions, or that the legislature gave such authority to the Idaho Industrial Accident Board____” 107 Idaho at 397, 690 P.2d at 332. (Emphasis added.)
The department surety next argues that a conflicts of law analysis requires the application of Washington law as the correct choice of law. Runcorn also disposed of this issue by considering the policies and interests which underlie the different approaches of the Washington and Idaho statutes concerning the Washington employer’s right of limited immunity versus a third party’s right in Idaho of contribution from concurrent tortfeasors. Runcorn discussed the basic fairness of Idaho’s approach as opposed to the extreme approaches taken by other states, including Washington. Further noted in Runcorn was that Washington’s interest in employer immunity is substantially protected under Idaho law since the employer cannot be held liable beyond the amount already paid to the injured employee in worker’s compensation benefits. An injured Washington employee, such as the plaintiff in *798this case, is also protected under Runcorn from a double deduction from tort recovery by the Idaho rule that the offset to the third party recovery also reduces the employer’s surety’s right to reimbursement from the recovery. Therefore, neither the Washington employer nor the employee are affected by the application of Idaho law. Runcorn also considered the significant contacts1 which Idaho had with the parties and action. Runcorn ultimately concluded that “Idaho has strong interests and policies which would be undermined by the application of the less equitable Washington laws. Therefore, we choose to apply the law of Idaho, the forum state.” Runcorn, 107 Idaho at 397, 690 P.2d at 332. We hold that Runcorn is controlling on the present issue. This is not a “different set of circumstances [in which] we might choose to apply Washington law....” Id.
This Court has considered a conflicts of law issue in a case subsequent to Runcorn and noted the factors and significant contacts as set out by the Restatement (Second) of Conflict of Laws §§ 6, 145. See Johnson v. Pischke, 108 Idaho 397, 700 P.2d 19 (1985). Johnson quoted from Weintraub, Commentary on the Conflict of Laws § 6.8, pp. 277-78 (1980), which teaches that the contacts between each state should not be mechanically counted; rather that the conflict between the states’ laws should be resolved rationally based upon the interests and policies of each state. Runcorn’s analysis was substantially similar to the Johnson v. Pischke approach by considering the underlying policies and interests and the significant contacts of Washington and Idaho in concluding that Idaho law should apply.
The application of Idaho law in this case enhances the predictability and certainty of the law. Other states such as Illinois and New York take the opposite extreme from Washington. In those states an employer is allowed to be sued for complete indemnity and contribution with no limited liability. Doyle v. Rhodes, 101 Ill.2d 1, 77 Ill.Dec. 759, 461 N.E.2d 382 (1984); Dole v. Dow Chemical Co., 30 N.Y.2d 143, 331 N.Y.S.2d 382, 282 N.E.2d 288 (1972). If this Court concluded that Washington law should apply to these facts, the Court would also have to apply the laws of Illinois or New York or another foreign jurisdiction’s law in the next case, depending on the trucking employer’s and employee’s domicile. Such a choice of laws would result in one Idaho third party tortfeasor’s right of contribution being unlimited while another’s would be non-existent. Idaho’s significant interests would be at the mercy of other jurisdictions’ less equitable approaches to the problem, and the outcome of each case would vacillate between extremes, depending on the happenstance of where the truck owner and employer are domiciled. Therefore, certainty and predictability are better served with Idaho’s law being applied as we held in Runcorn.
Of the many approaches which have been proposed and followed in attempting to resolve the conflicting states’ interests and policies identified as factors under the Restatement (Second) of Conflicts of Laws, the analysis and choice of law in Runeom and the present case are supported by the majority of authorities, which set forth a “comparative impairment,” “weighing of interests,” or “better law” analysis. See, e.g., Baxter, Choice of Law and the Federal System, 16 Stan.L.Rev. 1, 22 (1963); Horowitz, The Law of Choice of Law in California — A Restatement, 21 U.C.L.A.L. Rev. 719, 748-58 (1974); R. Leflar, American Conflicts Law, § 107 (3d ed. 1977); Currie, The Constitution and the Choice of Law: Governmental Interests and the Judicial Function, 26 U.Chi.L.Rev. 9 (1958).
Idaho’s significant contacts in the present case are that Idaho was the place where the injury occurred, the place where the negligence and contributory negligence *799of the third party, the employer, and the employee allegedly occurred, and the place of domicile of the third party, the State of Idaho. As stated in Johnson v. Pischke, 108 Idaho 397, 402, 700 P.2d 19, 24 (1985), of the contacts to be considered, “none has a more significant relationship to the issue before us than Idaho, the place of the injury.” Flowing from these contacts are Idaho’s significant and important interests that third party tortfeasors be allowed a limited right of contribution through an offset reflecting the employer’s concurrent negligence, if any. Idaho has further interests that out-of-state employers do not negligently operate or maintain their trucks in Idaho and that those employers through their sureties should not profit from their own negligence.
Washington’s contacts are that it is the domicile of the employer and employee. Flowing from these contacts is the interest that the employer have no liability and be completely immune except to provide worker’s compensation benefits to injured employees. Washington also has an interest in having injured employees adequately compensated and further having safe working conditions.
The application of Washington law would result in Washington’s interests being enhanced; however, Idaho’s interests would be completely undermined and unrecognized. The third party tortfeasor would get no contribution whatsoever for the employer’s negligence, and the employer through its surety would be allowed to profit from its own negligence by complete reimbursement for the worker’s compensation benefits paid. On the other hand, the application of Idaho law would result in Idaho’s interests being served and Washington’s interests being substantially although not totally protected. The Washington employer will still be accorded substantial immunity since it will not be held liable for any additional amount beyond that already paid in worker’s compensation benefits. Washington employees or their heirs will receive the same compensation regardless of which state’s law is applied. Only the Washington surety, who will not be permitted to benefit by the employer’s wrong, will suffer. We conclude that Idaho as the forum state has the most significant interest in having its law applied under a “comparative impairment,” “weighing of interests” or “better law” analysis.
At trial, if Stack Steel is determined to have been negligent, then the State of Idaho should be allowed an offset reflecting that percentage of comparative negligence, not to exceed the amount of worker’s compensation benefits paid to the plaintiffs.2 The department surety’s right to reimbursement shall be reduced by an equal amount. Runcorn v. Shearer Lumber Products, Inc., supra.
II
MRS. BARRINGER’S APPEAL
Mrs. Barringer also appeals the district court’s decision that Idaho law should govern the issues of contribution and indemnification, as well as reimbursement. The thrust of her appeal is that application of Idaho law may result in a reduced recovery by her against the State of Idaho. Our conclusions reached in the Department of Labor’s appeal effectively answers the issue raised in the Barringer appeal. Mrs. Barringer will not be subjected to a double setoff — one by the third party defendant, and a second by the employer-surety’s subrogated right. Runcorn v. Shearer Lumber Products, Inc., supra. Therefore, we need not address further the issue raised by Mrs. Barringer.
*800III
THE STATE OP IDAHO’S APPEAL A.
The State of Idaho has filed an appeal from the trial court’s failure to grant its motion for partial summary judgment. The first issue raised by the State of Idaho is whether, if both Mrs. Barringer and her minor son have separate wrongful death claims against the State of Idaho, is each entitled to a separate $100,000 recovery against the state? The issue, as presented by the state, focuses around I.C. § 6-926’s “per person” limitation, raising the question of whether the word “person” refers to the injured person or the person or persons filing claims against the state. The version of I.C. § 6-926 in effect at the time of the accident clearly provides the answer to this question.
Subsection (b) dealing with bodily or personal injury or death provides:
“The combined, aggregate liability of a governmental entity ... for damages, costs and attorney fees under this act on account of bodily or personal injury or death of any person, shall not exceed and is limited to $100,000 subject to the further limitation of $300,000 in any one accident or occurrence arising out of any occurrence wherein two or more persons sustain such injury and/or death____
“Limits of liability above specified shall not be increased or altered by the fact that a decedent on account of whose death a wrongful death claim is asserted hereunder left surviving him or her more than one person entitled to make claim therefor nor shall the aggregate recovery exceed the single limit provided for injury or death to any one person in those cases in which there is both an injury claim and a death claim arising out of the injury to one person, the intent of this section being to limit such liabilities and recoveries in the aggregate to one limit only.” (Emphasis added.)
It is clear from the statute that the $100,-000 limitation for “personal injury or death of any person” refers to the person injured or killed, and not the person claiming compensation as an heir. Cf. Packard v. Joint School Dist. No. 171, 104 Idaho 604, 661 P.2d 770 (Ct.App.1983). This is further emphasized by the second paragraph set out above which clearly states that the $100,000 limit of liability for the death of “any person” “shall not be increased or altered by the fact that a decedent on account of whose death a wrongful death claim is asserted hereunder left surviving him or her more than one person entitled to make claim therefor____” We hold that in this case the limit of liability of the State of Idaho as a result of any wrongful death of Mr. Barringer is $100,000, and that $100,-000 limitation is not “increased or altered by the fact [the] decedent... left surviving him ... more than one person entitled to make claim therefor____” Accordingly, the trial court erred in failing to grant the state’s motion for partial summary judgment on this issue.
B.
The state urges on appeal that I.C. § 6-926 requires that the trial court limit plaintiff’s claim before the jury to $100,000, that is, that the court instruct the jury that its maximum verdict is limited to $100,000.
Barringer responds that she is entitled to present her total damages to the jury for fixing a verdict and that it is for the court, following verdict, to limit its judgment entered against the State to no more than $100,000.
We note the statute is silent as to when the court shall take the action, and thus we must interpret the Tort Claims Act as a whole to determine the legislative intent.
Section 6-903(a), the core provision of the act, provides:
“6-903. Liability of governmental entities. — Defense of employees. — (a) Except as otherwise provided in this act, every governmental entity is subject to liability for money damages arising out of its negligent or otherwise wrongful acts or omissions and those of its employ*801ees acting within the course and scope of their employment or duties, whether arising out of a governmental or proprietary functions, where the governmental entity if a private person or entity would be liable for money damages under the laws of the state of Idaho.”
Thus, subject to the exceptions and limitations which follow in later sections, the state waives sovereign immunity and submits itself to the same liability as would attach to a private person. The sole restriction which the state has imposed in the context of this case is that it will pay no more than $100,000.
Were the state’s interpretation adopted, an illustration demonstrates how such would further limit the $100,000 to a lower number not stated in the statute:
Suppose the provable damages were $300,000 and the negligence of Stack Steel were assessed at 60% and that of the state at 40%, thus rendering the state’s share $120,000.
Under the foregoing illustration, the state would have the verdict limited to $100,000, the court would apply 40% thereto, thus resulting in judgment being entered against the state for $40,000.
Under Barringer’s view, the court would simply enter the judgment on the $120,000 verdict at $100,000. This is in keeping with legislative intent, as the limitation expressed by the legislature is $100,000, not $40,000.
Further indicative that Barringer’s interpretation is in line with the legislative intent is the fact that the applicable version of the statute, where the word “claim” was used, contained the following wording:
“[T]he court shall reduce the amount to the minimum requirement unless the governmental entity has provided liability coverage in excess of the minimum requirement. In this event, the court shall reduce the amount of the claim or judgment to a sum____”
Obviously, there would be no judgment on a verdict which would need to be reduced by the court if in fact the jury were to be instructed that it would come in at no more than $100,000.
We note that the 1978 legislature amended I.C. § 6-926 by changing the words “judgment or claim” to “judgment or judgments” in the opening clause and then directing the reduction of “award or awards, verdict or verdicts, judgment or judgments,” rather than “claim or judgment” as in the former wording.3
The language of the 1978 amendments, which was not a response to judicial interpretation and appears to reflect the then existing practice, seems to clearly reveal that legislative intent at all times was simply to place a cap on the state’s liability rather than to prevent a plaintiff from demonstrating all items and amounts of damage which may have been suffered.
Accordingly, we decline the state’s invitation to amend the statute by inserting a direction that the court instruct the jury to a $100,000 limitation prior to the commencement of its deliberations.
The order of the district court, to the extent that it is inconsistent with this opinion, is reversed and the cause remanded for further proceedings consistent with this Court’s opinion.
Costs to appellant State of Idaho. No attorney fees allowed.
DONALDSON, C.J., and SHEPARD and HUNTLEY, JJ., concur.
BAKES, J., concurs in Parts I, II and 111(A).

. The only factual difference between this case and Runcorn is that in Runcorn the tort victim employee moved to Idaho after the accident and pending litigation. Such an insignificant change in contacts cannot affect the choice of law in this case.


. The employer Stack Steel has not appeared or filed a brief on appeal. Since Idaho law provides that the employer’s negligence, if any, can be litigated whether or not the employer is a party to the action, there is no compelling need for Stack Steel to be a party to this action. Pocatello Industrial Park Co. v. Steel West, Inc., 101 Idaho 783, 621 P.2d 399 (1980); Tucker v. Union Oil Co. of Calif., 100 Idaho 590, 603 P.2d 156 (1979). However, we note that Stack Steel has counterclaimed against the State of Idaho for property damages to its truck and accordingly is now a party to the action unless that counterclaim is dismissed.


. I.C. § 6-926, as amended in 1978, reads in pertinent part:
"If any judgment or judgments, including costs and attorney fees that may be awarded, are returned or entered, and in the aggregate total more than one hundred thousand dollars ($100,000), whether in one (1) or more such cases, the court shall reduce the amount of the award or awards, verdict or verdicts, or judgment or judgments in any case or cases within its jurisdiction so as to reduce said aggregate loss to said sum of one hundred thousand dollars ($100,000)____"